DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 20-27, 31-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204927459 U (hereinafter CN’459) – (translation attached and relied upon below).
With respect to claim 20, CN’459 teaches a battery pack (Figure 1), comprising:
a plurality of battery cells (2), wherein each of the battery cells (2) is provided with first and second terminals/(electrodes (22)) connected to first and second cell electrodes (within the battery cell (2)), respectively;
a first conductor/(first jumper) (21) electrically connecting at least a first and a second battery cell (2) via one of the terminals/(electrodes) (22) of each of the first and second battery cells (2) (as illustrated);
an electric heating element/(electro-thermal film (1)) arranged to allow heating of at least the first and second battery cells (2) via heating of the first or second terminal/(electrodes) (22) thereof – the cell terminals/(electrodes) (22) are heated via the electrical heater/(electro-thermal film (1)) being connected to the jumper (21) (Figures 1-2), and the jumper (21) being connected to the cell terminals/(electrodes (22)),
at least a first metal plate capable of conducting both electric current and heat, wherein the first metal plate forms the first conductor/(jumper (21)) and wherein the electric heating element/(electro-thermal film (1)) is arranged onto the first metal plate/(jumper (21)) (as illustrated in Figures 1-3) so as to allow heating of at least the 
a temperature sensor (3) arranged in thermal contact with at least one of the battery cell terminals/(electrode (22)) – (via the second jumper (21)) that are not connected to the first metal plate/(first jumper (21)) - it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose which metal plate/jumper to position the temperature sensor (3) onto as deemed most optimal (page 2, last 4 lines – page 3, lines 1-17).
With respect to claim 21, CN’459 teaches wherein the battery pack (Figure 1) comprises a second metal plate/(the second jumper (21)) capable of conducting both electric current and heat (page 2, last 4 lines – page 3, lines 1-17), wherein the second metal plate/(second jumper) is connected to at least one of the battery cell terminals/(electrode (22)) that are not connected to the first metal plate/(first jumper (21)), and wherein the temperature sensor (3) is arranged onto the second metal plate/(second jumper (22)) – though CN’459 does not specify positioning the temperature sensor on one metal plate/jumper (21) and not positioning it on another, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose placing the temperature sensor on the second metal plate/jumper or the first metal plate/jumper, absent critical results, in order to achieve optimal results.
With respect to claim 22, CN’459 teaches wherein the heating element (3) is provided with an electrically conducting arrangement that heats up when subject to an electric current (page 3, lines 1-17).
With respect to claims 23-24, CN’459 teaches wherein the heating material is  flexible (since it comprises a film) material/tape/sticker (1) (page 2, last 4 lines – page 3, lines 1-17, 24-26), and wherein an electric insulation is provided between the electric heating element (1) and the metal plate/jumper (21) it is arranged onto (page 2, last 4 lines – page 3, lines 1-17, 24-26).
With respect to claim 25, CN’459 teaches wherein the battery (2) is arranged side by side with the terminals (22) arranged in two rows and wherein the first battery cell (2) is arranged adjacent to the second battery cell (2) (as illustrated in Figure 1).
With respect to claim 26, CN’459 teaches wherein the battery cells (2) are arranged in opposite directions so that the first terminal (22) of the first battery cell (2) is arranged in the same row of terminals (22) as the second terminal (22) of the second battery cell (2), wherein the first metal plate/(jumper (21)) is connected to the first terminal (22)) of the first battery cell (2) and to the second terminal (22) of the adjacent second battery cell (2) so as to connect the first and second battery cells (2) in series (as illustrated in Figure 1).
With respect to claim 27, CN’459 wherein the second metal plate/jumper (21) is connected to the first terminal of the second battery cell (middle battery (2)) and to the second terminal of a third battery cell (2) adjacent the second battery cell (2), wherein the battery pack comprises a third metal plate (21) (illustrated) capable of conducting both electric current and heat (page 2, last 4 lines – page 3, lines 1-17), wherein the 
With respect to claim 31, CN’459 teaches providing an electrical heating element (page 2, last 4 lines – page 3, lines 1-17), but fails to teach providing a second electric heating element arranged onto the second metal plate, wherein the second electric heating element in a position that is closer to the first terminals of the battery cells in the second set of battery than to the second terminals of the battery cells in the first set of battery cells; however, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose where to position the electric heaters relative to the first and second terminals/(electrode (22)), respectively, guided by design needs and achieving optimal results.
Limitations (second electric heating element) recited in claim 31 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.

With respect to claim 32, CN’459 teaches providing a temperature sensor (3) (page 2, last 4 lines – page 3, lines 1-17), but fails to teach wherein the temperature sensor (3) is arranged onto the second metal plate/jumper (21), and wherein the temperature sensor is arranged in a position that is closer to the second terminal of the battery cells in the first set of battery cells than to the first terminals of the battery cells in the second set of battery cells.  However, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose where to position the temperature sensors relative to the second terminal of the battery cells in the first set of battery cells and relative to the first terminals of the battery cells in the second set of battery cells, respectively, guided by design needs and achieving optimal results.
With respect to claim 33, CN’459 teaches wherein each battery cell (2) comprises a casing (as illustrated) enclosing the first and second cell electrodes (i.e. electrode bodies of the respective cells are within the casing) and wherein the casing is electrically connected (via the jumper (21) to the second cell electrode/(within another battery casing of the battery pack) (Figure 1).
With respect to claim 34, CN’459 teaches wherein the battery pack comprises a control system configured to control the electric heating element (1), wherein the control system is connected to the temperature sensor (3) and arranged to control the electric heating element (1) at least partly based on a signal obtained from the temperature sensor (3) (page 2, lines 1-17).
With respect to claim 37, CN’459 teaches wherein the battery cells are of Li-ion type/lithium (page 2, lines 13-19).

Claims 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204927459 (hereinafter CN’459), as applied to claims 20-21 and 25 above, and further in view of WO 2017176462 A1 (hereinafter WO’462).
With respect to claim 28, CN’459 discloses all claim limitations as set forth above but fails to teach wherein the battery cells are arranged in similar directions so that the first terminal of the first battery cell is arranged in the same row of terminals as the first terminal of the second battery cell, wherein the first metal plate is connected to the first terminal of the first battery cell and to the first terminal of the second battery cell so as to connect the first and second battery cells in parallel.  WO’462 teaches providing a plurality of battery packs or modules comprised of multiple batteries (para. [0003]), and teaches connecting the batteries electrically using metal plates/jumpers/busbars (26) (para. [0103]); in addition, WO’462 teaches wherein the battery cells can be arranged in parallel and/or in series in order to provide different operating voltages as needed (para. [0104]).  Consequently, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose a specific electrical connection arrangement similar to the one instantly claimed above, when connecting the battery cells and the battery packs via jumpers in the battery module of CN’459, in order to attain the desired voltages.
With respect to claim 29, CN’459 discloses all claim limitations as set forth above but fails to teach wherein the second metal plate/(jumper) (Figure 1, 21) is connected to the second terminal/(electrode (22)) of the first battery cell (22) and to the second terminal/(electrode (22)) of the second battery cell (2).  WO’462 teaches providing a plurality of battery packs or modules comprised of multiple batteries (para. 
	With respect to claim 30, CN’459 discloses all claim limitations as set forth above but fails to teach wherein the battery pack comprises a first and a second set of battery cells, wherein each set of battery cells are connected in parallel and wherein the two sets of battery cells are connected in series, wherein the first and second battery cells form part of the first set of battery cells, and wherein the second metal plate is connected to the second terminal of each battery cell in the first set of battery cells as well as to the first terminal of each battery cell in the second set of battery cells.  WO’462 teaches providing a plurality of battery packs or modules comprised of multiple batteries (para. [0003]), and teaches connecting the batteries electrically using metal plates/jumpers/busbars (26) (para. [0103]); in addition, WO’462 teaches wherein the battery cells can be arranged in parallel and/or in series in order to provide different operating voltages as needed (para. [0104]).  Consequently, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose a specific electrical connection arrangement similar to the one instantly claimed above, 
With respect to claim 35, CN’459 discloses all claim limitations as set forth above but fails to teach wherein the first metal plate/jumper is connected to the terminals by means of spot welding.  WO’462 teaches providing a plurality of battery packs or modules comprised of multiple batteries (para. [0003]), and teaches connecting the batteries electrically using metal plates/jumpers/busbars (26) (para. [0103]); and wherein the metal plate/jumper/busbar is connected to the terminals by means of spot welding (para. [0075]) in order to provide a sturdy and secure connection there-between.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect the first metal plate/jumper to the terminals by means of spot welding in the apparatus of CN’459, as taught by WO’462, in order to provide a sturdy and secure connection there-between.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over CN 204927459 (hereinafter CN’459), as applied to claim 20 above, and further in view of Okamoto (US 20180331440 A1).
With respect claim 36, CN’459 discloses all claim limitations as set forth above but fails to teach wherein the first metal plate/jumper is made of aluminum.  Okamoto teaches a battery wiring module wherein the jumper/busbar connecting the batteries is made of aluminum (para. [0036]) in order to provide a light weight material for constructing the battery module.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KAITY V CHANDLER/ 							3/18/2022Primary Examiner, Art Unit 1725